DETAILED ACTION
	This office action is response to communications for Application No. 15/777,156 filed on 05/06/2021.
Claims 1, 11, 12, and 20 have been amended.
Accordingly, Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2021 has been entered

Response to Arguments
35 U.S.C. 102
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments. Further, for the interests of compact prosecution, an additional ground of rejection with respect to 35 U.S.C. 102(a)(1) is made using prior art reference Gorell et al. (U.S. Patent Publication No. 2015/0058262 A1), which was filed and published a year prior to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoteit et al. (U.S Patent Publication 2015/0100293 A1) hereinafter Hoteit, in view of Mehl et al. (Non-Patented Literature, “MODFLOW–LGR—Documentation of ghost node local grid refinement (LGR2) for multiple areas and the boundary flow and head (BFH2) package”) hereinafter Mehl.

	Regarding Claim 1, Hoteit discloses a method of modeling geological formation (Hoteit, [0005], “Embodiments of the disclosure include a method, system, and computer readable medium to enhance oil recovery in subsurface reservoirs. A general embodiment is a method for enhancing oil recovery in a subsurface reservoir…”) comprising:
	identifying a particular area in a representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.”); 
	providing a coarse grid block to encompass the particular area (Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.”);
	providing a plurality of buffer grid blocks, wherein the buffer grid blocks are external to the coarse grid block (Hoteiet, [0024], “b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front. d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.” Also, [0040], “1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.”– Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].).

	Hoteit does not expressly disclose the limitation, “refining a resolution of the coarse grid block independent of a resolution of the buffer grid blocks, wherein grid lines of the coarse grid block are contained within the coarse grid block.”
	However, Mehl discloses refining a resolution of the coarse grid block independent of a resolution of the buffer grid blocks, wherein grid lines of the coarse grid block are contained within the coarse grid block (Mehl, [Page 1, “The method described in this report (ghost node Local Grid Refinement in LGR version2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.” [Figs. 3 and 5] – Examiner’s Note: A “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031]. Mehl discloses a Local Grid Refinement (LGR) technique to refine parent and child coarse grids. Accordingly, under the broadest reasonable interpretation, the “child” grid cells represents coarse grid blocks for refinement and the “parent” grid cells represents “buffer” grid blocks. As seen in [Figs. 3 and 5], the “coarse grid lines” are contained within the “coarse grid block” with respect to the plurality of surrounding grid blocks.).
	Hoteit and Mehl are each and respectively analogous to the instant application because they are from the same field of endeavor of refinement techniques for gridded structures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Mehl’s design to refine a coarse grid within a plurality of coarse grid blocks to achieve a higher resolution for an area of interest as well as reducing computational intensive efforts by the processing system (Mehl, [Page 1], “LGR2 provides the capability to simulate groundwater flow using multiple blockshaped higher-resolution local grids (a child model) within a coarser-grid parent model. LGR2 accomplishes this by iteratively coupling separate MODFLOW-2005 models such that heads and fluxes are balanced across the grid-refinement interface boundary”. “Using a locally refined grid can be less computationally intensive than the other two methods. The method described in this report (ghost node Local Grid Refinement in LGR version 2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.”).

	Regarding Claim 2, Hoteit discloses the method of claim 1, further comprising refining a resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following:a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0040], “There are two types of connectivities/transmissibilities that could be encountered in a dynamic grid with N levels of refinements. Transmissibility calculation procedure is therefore performed accordingly as follows: 1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” - Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].).

	Regarding Claim 3, Hoteit discloses the method of claim 2, wherein the refined resolution of the coarse grid block is higher than the refined resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following: a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” – Examiner’s Note: Hoteit discloses the ability to refine a resolution for a specific area in a “neighborhood” which represents a higher resolution than the surrounding grid blocks. Further, Hoteit discloses the ability to decrease the resolution away from a displacement front, which represents a lower resolution than the displaced area, which represents the internal grid blocks having a higher resolution.).

	Regarding Claim 4, Hoteit discloses the method of claim 1, wherein the coarse grid block and the plurality of buffer grid blocks form a shape of a rectangle (Hoteit, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example.” Also, [Figs. 2A -2D]).

	Regarding Claim 5, Hoteit discloses the method of claim 1, wherein: 
	the geologic formation comprises a subterranean reservoir (Hoteit, [0026], “Embodiments of the disclosed methods aim to improve the accuracy of the numerical solution and reduce the computational CPU time when simulating various thermal and IOR/EOR recovery schemes in hydrocarbon reservoirs. The mathematical model is based on conventional governing equations that describe multiphase fluid flow and energy balance in porous media in the subsurface.”); and 
	the particular area corresponds to a region of interest in the subterranean reservoir (Hoteit, [0024], “a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water. It can also be used to determine the future need for artificial lift and the size and type of the surface facilities. Improvement in simulation models is therefore crucial for more accurate investment decisions.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses a gridding method to track the location of a displacement front, which represents a region of interest.).  
	Regarding Claim 6, Hoteit discloses the method of claim 5, wherein: 
	providing the coarse grid block comprises sizing the coarse grid block based on a size of the region of interest (Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.”); and 
	the coarse grid block is sized without restriction by one or more grid boundaries of the buffer grid blocks (Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses the ability to specific the size for the dynamic grid based on user input and also for one or more refinement levels, which represents sizing the grid block without restrictions of the surrounding grid blocks or “buffer blocks”. Also referring to [Figs. 2A -2D], Hoteit discloses a plurality of grid blocks of different sizes, which also represents the grid block being sized without restriction”). 

	Regarding Claim 7, Hoteit discloses the method of claim 7, wherein the region of interest comprises a fracture pattern of a shale reservoir (Hoteit, [0024], “f. The method allows preserving the heterogeneity in rock properties such as permeability and porosity for all grid refinement levels.” [0027], “The numerical procedure solves the governing equations and computes the fluid flow at various times by updating the dynamic properties in the grid cells. The accuracy of the predicted solution depends on the size of the grid cells. In some complex recovery schemes that involve sharp displacement fronts, (heat and gas fronts in thermal and gas injection schemes, for example), complex fluid reaction and phase mixing (chemical EOR and miscible flooding, for example), and complex rock heterogeneity (thief stratigraphic layers and fractures, for example), the calculation error could be significant if the grid-cell size is not small enough.” Also, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” – Examiner’s Note: Hoteit discloses permeability and porosity rock properties including fractures for all grids, which under the broadest reasonable interpretation, represents a “shale” reservoir.).

	Regarding Claim 8, Hoteit discloses the method of claim 1, wherein refining the resolution of the coarse grid block comprises uniformly subdividing the coarse grid block with respect to at least one (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Figs. 2B-2D].).

	Regarding Claim 9, Hoteit discloses the method of claim 1, wherein refining the resolution of the coarse grid block comprises non-uniformly subdividing the coarse grid block with respect to at least one dimension (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Fig. 2A].). 

	Regarding Claim 10, Hoteit discloses the method of claim 1, further comprising: 
	identifying at least a second particular area in the representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.” – Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis.); 	
Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.” - Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis, which includes a plurality of grid blocks to encompass a secondary area.); and 
	refining a resolution of the at least second grid block, wherein providing the at least second grid block without reference to one or more grid boundaries allows the resolution of the at least second grid block to be refined without restriction by the one or more grid boundaries (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

	Regarding Claim 11, Hoteit discloses a computing system comprising: 
	a display (Hoteit, [0031], “The solution is then output. Examples of output include, output of the simulation to a computer monitor, output to a computer readable medium, or output to a printer.”); and 
	a processor coupled to the display (Hoteit, [0007], “A further general embodiment is a system for enhancing oil recovery in a subsurface reservoir, the system comprising: a processor; and a memory storing computer executable instructions that when executed by the processor cause the processor to…”).
	Refer to the analysis of Claim 1, which contains similar limitations and/or subject matter. 

	Regarding Claim 12, Hoteit discloses the computing system of claim 11, wherein the processor is further configured to refine a resolution of each of the buffer grid blocks.
	grid lines of each of the buffer grid blocks are unextended into the coarse grid block (Hoteit, [0024], “Features include one or more of the following:a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0040], “There are two types of connectivities/transmissibilities that could be encountered in a dynamic grid with N levels of refinements. Transmissibility calculation procedure is therefore performed accordingly as follows: 1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” - Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].).

	Hoteit does not expressly disclose the limitation, “grid lines of each of the buffer grid blocks are unextended into the coarse grid block”.
	However, Mehl discloses grid lines of each of the buffer grid blocks are unextended into the coarse grid block (Mehl, [Page 1, “The method described in this report (ghost node Local Grid Refinement in LGR version2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.” [Figs. 3 and 5] – Examiner’s Note: A “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].). Mehl discloses a Local Grid Refinement (LGR) technique to refine parent and child coarse grids. Accordingly, under the broadest reasonable interpretation, the “child” grid cells represents coarse grid blocks for refinement and the “parent” grid cells represents “buffer” grid blocks. As seen in [Figs. 3 and 5], the “coarse grid lines” are contained within the “coarse grid block” with respect to the plurality of surrounding grid blocks.).
	Hoteit and Mehl are each and respectively analogous to the instant application because they are from the same field of endeavor of refinement techniques for gridded structures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Mehl’s design to refine a coarse grid within a plurality of coarse grid blocks to achieve a higher resolution for an area of interest as well as reducing computational intensive efforts by the processing system (Mehl, [Page 1], “LGR2 provides the capability to simulate groundwater flow using multiple blockshaped higher-resolution local grids (a child model) within a coarser-grid parent model. LGR2 accomplishes this by iteratively coupling separate MODFLOW-2005 models such that heads and fluxes are balanced across the grid-refinement interface boundary”. “Using a locally refined grid can be less computationally intensive than the other two methods. The method described in this report (ghost node Local Grid Refinement in LGR version 2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.”).

	Regarding Claim 13, Hoteit discloses the computing system of claim 12. Refer to the analysis of Claim 3, which contains similar limitations and/or subject matter.

	Regarding Claim 14, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 4, which contains similar limitations and/or subject matter.

	Regarding Claim 15, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 5, which contains similar limitations and/or subject matter.

	Regarding Claim 16, Hoteit discloses the computing system of claim 15. Refer to the analysis of Claim 6, which contains similar limitations and/or subject matter.

	Regarding Claim 17, Hoteit discloses the computing system of claim 15. Refer to the analysis of Claim 7, which contains similar limitations and/or subject matter.

	Regarding Claim 18, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 8, which contains similar limitations and/or subject matter.

	Regarding Claim 19, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 9, which contains similar limitations and/or subject matter.

	Regarding Claim 20, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 10, which contains similar limitations and/or subject matter. Examiner’s Note: Hoteit discloses a nested grid refining technique for a plurality of independent locations. Accordingly, under the broadest reasonable interpretation, the grid lines “employed” are “contained” within the second particular area.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorell et al. (U.S. Patent Publication No. 2015/0058262 A1). 

	Regarding Claim 1, Gorell discloses a method of modeling a geologic formation, comprising: 
	identifying a particular area in a representation of the geologic formation (Gorell, [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.”) 
	providing a coarse grid block to encompass the particular area (Gorell, [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” [Fig. 7]); 
	providing a plurality of buffer grid blocks, wherein the buffer grid blocks are external to the coarse grid block (Gorell, [0017], “First, in step 202, a coarse grid 308 is applied to the reservoir 300. The coarse grid 308 is characterized by a multiplicity of coarse grid blocks 310.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” [Fig. 7] – Examiner’s Note: A “buffer grid block” merely represents grid blocks surrounding a “coarse grid block”. Accordingly, Gorell discloses a plurality of grid blocks to model a fracture of interest as well as adjacent fractures, which under the broadest reasonable interpretation, represents “buffer grid blocks”. Further, Gorell discloses a Local Grid Refinement (LGR) technique to refine an area of interest, which includes nested grid blocks and external grid blocks.); and 
	refining a resolution of the coarse grid block independent of a resolution of the buffer grid blocks, wherein grid lines of the coarse grid block are contained within the coarse grid block (Gorell, [0027], “Referring again to FIG. 2, at step 212, a local grid refinement is applied to the fine grid zone 320 determined in step 210. That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks. Thus, when the reservoir model is simulated, pressure and/or fluid movement is discretely calculated for each new fine grid block to achieve a more accurate simulation.” [0027], “FIG. 7 illustrates the application of an LGR 324 to the coarse grid blocks within the fine grid zone.” [0032], “Further, the instructions are executable for applying a local grid refinement (“LGR”) to the coarse grid blocks encompassed by the fine grid zone.” – Examiner’s Note: As noted above, Gorell discloses a Local Grid Refinement (LGR) technique to refine an area of interest within the coarse grid blocks, which under the broadest reasonable interpretation, represents the refinement of a resolution independent of the surrounding grid blocks. Further, refer to Fig. 12 of the instant application with respect to Fig. 7 disclosed by Gorell.).

	Regarding Claim 2, Gorell discloses the method of claim 1, further comprising refining a resolution of each of the buffer grid blocks (Gorell, [0026-0027], “In this manner, it is determined which grid blocks in the coarse grid 308 should be refined into smaller grid blocks so as to increase the accuracy of the reservoir simulation in the regions around a fracture.” – Examiner’s Note: As noted above, Gorell discloses a Local Grid Refining (LGR) technique for a plurality of grid blocks for an area of interest including multiple fractures. Accordingly, under the broadest reasonable interpretation, Gorell discloses refining each of the grid blocks in a region of interest as well as the surrounding grid blocks.).

	Regarding Claim 3, Gorell discloses the method of claim 2, wherein the refined resolution of the coarse grid block is higher than the refined resolution of each of the buffer grid blocks (Gorell, [0027], “Referring again to FIG. 2, at step 212, a local grid refinement is applied to the fine grid zone 320 determined in step 210. That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks.” [Fig. 7] – Examiner’s Note: As noted above, Gorell discloses a Local Grid Refining (LGR) technique to refine a coarse grid block to a fine grid block within an area of interest, which under the broadest reasonable interpretation, represents the coarse grid blocks having a “higher” resolution.).

	Regarding Claim 4, Gorell discloses the method of claim 1, wherein the coarse grid block and the plurality of buffer grid blocks form a shape of a rectangle (Gorell, [0018], “For convenience of description, the grid blocks are shown as rectangular. For purposes of the description, use of the terms “standard” grid block and “non-standard” grid block refers to the shape of the grid block of interest when compared to the common shape of a plurality of blocks in a grid.” [Fig. 7]). 

	Regarding Claim 5, Gorell discloses the method of claim 1, wherein: 
	the geologic formation comprises a subterranean reservoir (Gorell, [0016], “Turning to FIG. 2, a method 200 for utilization in the reservoir simulation system 110 to model a formation of interest is illustrated.”); and 
	the particular area corresponds to a region of interest in the subterranean reservoir (Gorell, [0016], “Turning to FIG. 2, a method 200 for utilization in the reservoir simulation system 110 to model a formation of interest is illustrated.”).

	Regarding Claim 6, Gorell discloses the method of claim 5, wherein: 
(Gorell, [0015], “The method utilizes the reservoir parameters of porosity and permeability in conjunction with formation flow over a select period of time to automatically generate appropriately-sized and spaced LGRs for modeling flow over the time period.” [0017], “In certain embodiments, grid blocks 310 may be substantially uniform in shape and size, but the particular shape and size of grid blocks as described in the invention is not intended as a limitation. In any event, each of the coarse grid blocks 310 is used to discretely characterize a portion of the reservoir 300.” [0022], “In certain embodiment, system 110 automatically determines the size the local region 314 based on the distances 316 and 318 between fracture 304 and the adjacent fractures 302 and 306 in reservoir 300.”); and 
	the coarse grid block is sized without restriction by one or more grid boundaries of the buffer grid blocks (Gorell, [0015], “The method utilizes the reservoir parameters of porosity and permeability in conjunction with formation flow over a select period of time to automatically generate appropriately-sized and spaced LGRs for modeling flow over the time period.” [0017], “In certain embodiments, grid blocks 310 may be substantially uniform in shape and size, but the particular shape and size of grid blocks as described in the invention is not intended as a limitation. In any event, each of the coarse grid blocks 310 is used to discretely characterize a portion of the reservoir 300.” [0022], “In certain embodiment, system 110 automatically determines the size the local region 314 based on the distances 316 and 318 between fracture 304 and the adjacent fractures 302 and 306 in reservoir 300.” [Fig. 7] – Examiner’s Note: Gorell discloses the ability to appropriately size as well as discretized modeling for the grid blocks according to the area of interest, which under the broadest reasonable interpretation, represents the grid blocks being sized without restrictions.);

	Regarding Claim 7, Gorell discloses the method of claim 5, wherein the region of interest comprises a fracture pattern of a shale reservoir (Gorell, [0020], “Those of ordinary skill in the art will appreciate that the foregoing need for use of an LGR in reservoir modeling is particularly prevalent in shale reservoirs, where extremely low permeabilities result in very slow fluid and pressure changes associated with fractures.”).

	Regarding Claim 8, Gorell discloses the method of claim 1, wherein refining the resolution of the coarse grid block comprises uniformly subdividing the coarse grid block with respect to at least one dimension (Gorell, [0017], “In certain embodiments, grid blocks 310 may be substantially uniform in shape and size, but the particular shape and size of grid blocks as described in the invention is not intended as a limitation. In any event, each of the coarse grid blocks 310 is used to discretely characterize a portion of the reservoir 300.” [0027], “That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks. [0027], “For example, a standard gridding algorithm may be applied to create an LGR around the fracture with uniformly-sized fine grid blocks.” [Fig. 7]).

	Regarding Claim 9, Gorell discloses the method of claim 1, wherein refining the resolution of the coarse grid block comprises non-uniformly subdividing the coarse grid block with respect to at least one dimension (Gorell, [0017], “In certain embodiments, grid blocks 310 may be substantially uniform in shape and size, but the particular shape and size of grid blocks as described in the invention is not intended as a limitation. In any event, each of the coarse grid blocks 310 is used to discretely characterize a portion of the reservoir 300.” [0018], “For example, all of the methods described herein are also valid in other dimensions, such as three dimensions (“3D”). Further, the grid blocks do not need to be of any particular shape.” [0027], “That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks.” [Fig. 7] – Examiner’s Note: Gorell discloses the ability to discreetly model the coarse grid blocks according to the size and shape of the area of interest, which  may not be limited to any particular shape.). 
	Regarding Claim 10, Gorell discloses the method of claim 1, further comprising: 
	identifying at least a second particular area in the representation of the geologic formation (Gorell, [0016], “The model of reservoir 300 should ultimately predict the areas of the reservoir in which fluid and/or pressure movement associated with the fractures will occur.” [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” – Examiner’s Note: Gorell discloses the ability to model a plurality of grid blocks for multiple areas and fractures in the reservoir simulation for the Local Grid Refinement (LGR) technique, refer to [Fig. 3].);
	providing at least a second grid block to encompass the at least second particular area, without reference to one or more grid boundaries of the buffer grid blocks (Gorell, [0017], “First, in step 202, a coarse grid 308 is applied to the reservoir 300. The coarse grid 308 is characterized by a multiplicity of coarse grid blocks 310.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” - Examiner’s Note: Gorell discloses the ability to model a plurality of grid blocks for multiple areas and fractures in the reservoir simulation for the Local Grid Refinement (LGR) technique.); and 
	refining a resolution of the at least second grid block, wherein providing the at least second grid block without reference to the one or more grid boundaries allows the resolution of the at least second (Gorell, [0027], “Referring again to FIG. 2, at step 212, a local grid refinement is applied to the fine grid zone 320 determined in step 210. That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks. Thus, when the reservoir model is simulated, pressure and/or fluid movement is discretely calculated for each new fine grid block to achieve a more accurate simulation.” [0027], “FIG. 7 illustrates the application of an LGR 324 to the coarse grid blocks within the fine grid zone.” [0032], “Further, the instructions are executable for applying a local grid refinement (“LGR”) to the coarse grid blocks encompassed by the fine grid zone.”– Examiner’s Note: As noted above, Gorell discloses a Local Grid Refinement (LGR) technique to refine multiple areas of interest within the coarse grid blocks, which under the broadest reasonable interpretation, represents the refinement of a resolution independent of the surrounding grid blocks. Further, refer to Fig. 12 of the instant application with respect to Fig. 7 disclosed by Gorell.).

	Regarding Claim 11, Gorell discloses a computing system comprising: 
	a display (Gorell, [0014], “In one embodiment, the computer system 100 includes at least one processor 102, a non-transitory, computer-readable storage 104, optional I/O devices 106, and an optional display 108, all interconnected via a system bus 109.”); and 
	a processor coupled to the display and configured to (Gorell, [0014], “In one embodiment, the computer system 100 includes at least one processor 102, a non-transitory, computer-readable storage 104, optional I/O devices 106, and an optional display 108, all interconnected via a system bus 109.”): 
	identify a particular area in a representation of a geologic formation displayed on the display (Gorell, [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.”);
(Gorell, [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” [Fig. 7]);
	control the display to display a plurality of buffer grid blocks adjacent to the coarse grid block, wherein the buffer grid blocks are external to the coarse grid block (Gorell, [0017], “First, in step 202, a coarse grid 308 is applied to the reservoir 300. The coarse grid 308 is characterized by a multiplicity of coarse grid blocks 310.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” [Fig. 7] – Examiner’s Note: The examiner notes that a “buffer grid block” merely represents grid blocks surrounding a “coarse grid block”. Accordingly, Gorell discloses a plurality of grid blocks to model a fracture of interest as well as adjacent fractures, which under the broadest reasonable interpretation, represents “buffer grid blocks”. Further, Gorell discloses a Local Grid Refinement (LGR) technique to refine an area of interest, which includes nested grid blocks and external grid blocks.);
	and refine a resolution of the coarse grid block using grid lines that do not continue into the buffer grid blocks, wherein the resolution of the coarse grid block is independent of a resolution of the buffer grid blocks (Gorell, [0027], “Referring again to FIG. 2, at step 212, a local grid refinement is applied to the fine grid zone 320 determined in step 210. That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks. Thus, when the reservoir model is simulated, pressure and/or fluid movement is discretely calculated for each new fine grid block to achieve a more accurate simulation.” [0027], “FIG. 7 illustrates the application of an LGR 324 to the coarse grid blocks within the fine grid zone.” [0032], “Further, the instructions are executable for applying a local grid refinement (“LGR”) to the coarse grid blocks encompassed by the fine grid zone.”– Examiner’s Note: As noted above, Gorell discloses a Local Grid Refinement (LGR) technique to refine an area of interest within the coarse grid blocks, which under the broadest reasonable interpretation, represents the refinement of a resolution independent of the surrounding grid blocks. Further, refer to Fig. 12 of the instant application with respect to Fig. 7 disclosed by Gorell.).

	Regarding Claim 12, Gorell discloses the computing system of claim 11, wherein the processor is further configured to refine a resolution of each of the buffer grid blocks and grid lines of each of the buffer grid blocks are unextended into the coarse grid block (Gorell, [0026-0027], “In this manner, it is determined which grid blocks in the coarse grid 308 should be refined into smaller grid blocks so as to increase the accuracy of the reservoir simulation in the regions around a fracture.” [Fig. 7] – Examiner’s Note: As noted above, Gorell discloses a Local Grid Refining (LGR) technique for a plurality of grid blocks for an area of interest including multiple fractures. Accordingly, under the broadest reasonable interpretation, Gorell discloses refining each of the grid blocks in a region of interest as well as the surrounding grid blocks. Further, refer to Fig. 12 of the instant application with respect to Fig. 7 disclosed by Gorell.).

	Regarding Claim 13, Gorell discloses the computing system of claim 12. Refer to the analysis of Claim 3, which contains similar limitations and/or subject matter.

	Regarding Claim 14, Gorell discloses the computing system of claim 11. Refer to the analysis of Claim 4, which contains similar limitations and/or subject matter.

	Regarding Claim 15, Gorell discloses the computing system of claim 11. Refer to the analysis of Claim 5, which contains similar limitations and/or subject matter.

	Regarding Claim 16, Gorell discloses the computing system of claim 15. Refer to the analysis of Claim 6, which contains similar limitations and/or subject matter.

	Regarding Claim 17, Gorell discloses the computing system of claim 15. Refer to the analysis of Claim 7, which contains similar limitations and/or subject matter.

	Regarding Claim 18, Gorell discloses the computing system of claim 11. Refer to the analysis of Claim 8, which contains similar limitations and/or subject matter.

	Regarding Claim 19, Gorell discloses the computing system of claim 11. Refer to the analysis of Claim 9, which contains similar limitations and/or subject matter.

	Regarding Claim 20, Gorell discloses the computing system of claim 11, wherein the processor is further configured to: 
	identify at least a second particular area in the representation of the geologic formation (Gorell, [0016], “The model of reservoir 300 should ultimately predict the areas of the reservoir in which fluid and/or pressure movement associated with the fractures will occur.” [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” – Examiner’s Note: Gorell discloses the ability to model a plurality of grid blocks for multiple areas and fractures in the reservoir simulation for the Local Grid Refinement (LGR) technique, refer to [Fig. 3].);
(Gorell, [0017], “First, in step 202, a coarse grid 308 is applied to the reservoir 300. The coarse grid 308 is characterized by a multiplicity of coarse grid blocks 310.” [0022], “Those skilled in the art will appreciate that the local region surrounding a structure of interest in a reservoir may be determined in any number of various ways and the above determination is simply an example. For instance, in alternative embodiments, a local region may extend less than halfway between a fracture of interest and an adjacent fracture.” [0031], “The method includes applying a coarse grid to a geologic formation of interest, the coarse grid having a plurality of coarse grid blocks and identifying a structure of interest disposed in the formation.” - Examiner’s Note: Gorell discloses the ability to model a plurality of grid blocks for multiple areas and fractures in the reservoir simulation for the Local Grid Refinement (LGR) technique.); and 
	refine a resolution of the at least second grid block employing grid lines contained within the at least second grid block (Gorell, [0027], “Referring again to FIG. 2, at step 212, a local grid refinement is applied to the fine grid zone 320 determined in step 210. That is, each coarse grid block within the fine grid zone 320 is sub-divided into a plurality of smaller (i.e., finer) grid blocks. Thus, when the reservoir model is simulated, pressure and/or fluid movement is discretely calculated for each new fine grid block to achieve a more accurate simulation.” [0027], “FIG. 7 illustrates the application of an LGR 324 to the coarse grid blocks within the fine grid zone.” [0032], “Further, the instructions are executable for applying a local grid refinement (“LGR”) to the coarse grid blocks encompassed by the fine grid zone.” – Examiner’s Note: As noted above, Gorell discloses a Local Grid Refinement (LGR) technique to refine multiple areas of interest within the coarse grid blocks, which under the broadest reasonable interpretation, represents the refinement of a resolution independent of the surrounding grid blocks. Further, refer to Fig. 12 of the instant application with respect to Fig. 7 disclosed by Gorell.).

Conclusion
	Claims 1-20 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fitzpatrick et al. (U.S. Patent Publication No. 2009/0119082 A1) discloses that a reservoir model at the coarse scale may be created by applying properties of the reservoir (without considering properties of the fracture) to the coarse grid representing the reservoir while the reservoir model at the fine scale may be created by applying both properties of the reservoir and properties of the fracture (at least within the bounding box) to a fine grid derived from the coarse grid.
	Lee et al. (U.S. Patent Publication No. 2008/0208539 A1) discloses a MSFV method used to compute the basis functions of the elliptic component, capturing long range interactions in the pressure field. Direct construction of the velocity field and solution of the transport problem on the primal coarse grid provides flexibility in accommodating physical mechanisms.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        08/09/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127